Citation Nr: 0833248	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-06 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as secondary to scoliosis.  

3.  Entitlement to service connection for a gastric disorder.  

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1998 to February 
2001 and from January 2003 to June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in September 2004 and 
April 2007 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

In July 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for 
scoliosis, a respiratory disorder claimed as secondary to 
scoliosis, PTSD, and depression are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran has a current gastric 
disorder that is due to any incident or event in military 
service.  

CONCLUSION OF LAW

A gastric disorder was not incurred in or aggravated by 
service, nor may peptic ulcer disease be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & 
West Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in December 2003, May 2004, 
January 2005, and April 2005 that fully addressed all 
required notice elements and were sent prior to the initial 
AOJ decisions in this matter.  The letters informed the 
veteran of what evidence was required to substantiate his 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  The RO also sent the veteran a letter 
in March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from December 2003 to 
September 2007, as well as service treatment records from the 
veteran's first period of active duty.  The Board notes the 
RO has attempted to obtain treatment records from the 
veteran's second period of active duty in the Army Reserves; 
however, no response was received from the Ohio Army Reserve 
Unit, despite two attempts.  In this regard, the record 
contains a Memorandum dated in August 2004, which documents 
the RO's attempts to obtain records and states that treatment 
records from the veteran's active service in the Army 
Reserves are not available.  The Board does note the veteran 
submitted a copy of one treatment record from his Reserve 
service dated in February 2003; however, that is the only 
treatment record from his second period of active duty that 
is associated with the claims file.  

The RO also attempted to obtain records from the University 
Hospitals of Cleveland, Ohio, as the veteran reported that he 
received a back X-ray there in 1998.  However, the RO 
received a response which indicated that, while the records 
show the veteran was treated at that facility, he was seen by 
a private orthopedist and the records do not show that they 
treated the veteran in 1998 or that he received the specific 
treatment indicated.  The veteran was informed that 
additional information was needed in order to obtain the 
medical records; however, he did not provide any additional 
dates in order to conduct a new search.  

The Board notes the veteran has not been afforded a VA 
examination in conjunction with his claim for a gastric 
disorder; however, the Board finds a VA examination is not 
needed for reasons that will be explained herein.  

Therefore, the Board finds that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and we note 
that neither the veteran nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including peptic ulcer disease, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.307, 3.309(a) (2007).    

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Gastric Disorder

The veteran has asserted that he currently suffers from a 
gastric disorder that had its inception in military service.  
The veteran testified that his stomach began disagreeing with 
him after being forced to eat MREs during his first period of 
active duty and, since that time, he has had bowel movements 
several times a day.  He testified that he went to sick call 
and was given a regulating powder, which gave him nausea, but 
he continued to take it.  He also testified that he was given 
a follow-up appointment but was released from service before 
the scheduled appointment.  

Despite the veteran's report of in-service treatment for a 
stomach problem, the veteran's service treatment records are 
negative for any complaints, treatment, or findings related 
to a gastric or stomach disorder.  As such, the credibility 
of the veteran's report of in-service treatment is at issue 
because of the lack of contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board 
notes the veteran's mother submitted a lay statement in 
February 2005, which states that the veteran often complained 
of stomach pain during service.  Although the lay statement 
corroborates the veteran's report of suffering from a stomach 
problem during service, this evidence must be weighed against 
the lack of contemporaneous medical evidence, especially in 
light of the veteran's report of receiving treatment during 
service and being scheduled for a follow-up appointment.  

The first time the veteran is shown to have a stomach problem 
is in January 2004, when he complained of having chronic, 
intermittent loose bowels since service.  The veteran 
reported that he had a gastrointestinal evaluation during 
service, which was negative.  The assessment was frequent 
stools and the veteran was given a referral to the 
gastrointestinal clinic.  In June 2004, the veteran 
complained of bloating, burping, flatulence, and watery bowel 
movements that had persisted for two to three months.  The 
physician opined that the veteran's symptoms are most likely 
from irritable bowel syndrome (IBS), but he noted that they 
needed to rule out infectious causes and inflammatory bowel 
disease (IBD).  In February 2005, the veteran underwent a 
colonoscopy, which was normal with no significant pathology 
revealed.  

The Board again notes that there is no complaint of a stomach 
or gastric problem shown during service or for seven months 
after the veteran's second period of active service.  In 
fact, the Board notes the veteran has not reported that he 
continued to suffer from or received treatment for a stomach 
or gastric disorder during his second period of service.  
Therefore, even if the Board conceded that the veteran 
experienced stomach problems during his first period of 
active service, the lack of medical evidence during his first 
and second periods of service or for seven months thereafter 
militates against a finding that his in-service stomach 
problems caused a chronic disorder, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (to the effect that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

Moreover, as noted, there is no medical evidence or opinion 
of record that relates the veteran's current gastric 
disability to his military service, to include any stomach 
problems manifested therein.  In this regard, the Board finds 
probative that the physician who diagnosed the veteran with 
IBS in June 2004 did not relate his current diagnosis to his 
military service.  The Board also finds probative that, in 
June 2004, the veteran did not relate his current symptoms to 
service but, instead, reported that his symptoms had 
persisted for two to three months.  

The only evidence of record that relates the veteran's 
current gastric disorder to his military service are the 
veteran's own statements, and he is not competent, as a 
layperson, to opine on matters requiring medical knowledge, 
such as medical etiology or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  We recognize that 
lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the determination as to causation and nexus in this 
case requires sophisticated, professional opinion evidence, 
as discussed above.  

In sum, the Board finds the preponderance of the evidence 
weighs against the grant of service connection for a gastric 
disorder.  As noted, although the veteran has reported that 
he received treatment in service for stomach problems, the 
evidentiary record does not contain any contemporaneous 
medical evidence of a stomach disorder until January 2004.  
In addition, there is no competent and probative medical 
evidence indicating that the veteran's current gastric 
disorder is causally related to his period of active military 
service.  Therefore, the claim for service connection must be 
denied.  See Hickson, supra.

The Board notes the veteran has not been afforded a VA 
examination in conjunction with this claim; however, we find 
a VA examination is not necessary because there is no 
indication that the veteran's current gastric disorder may be 
related to his military service.  In this regard, the Board 
notes there is no medical evidence of record that suggests a 
nexus to service or credible evidence of continuity of 
symptomatology since service.  Therefore, a VA examination is 
not needed in this case.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for a gastric disorder, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for a gastric disorder is 
denied.  




REMAND

A.  Scoliosis

The veteran contends that his pre-existing scoliosis 
disability was aggravated by his military service.  
Specifically, the veteran has asserted that, after he 
underwent surgical treatment for non-associated inguinal 
hernia, he noticed changes in his posture.  He has stated 
that his military duties required he bend over a tank for 
extended periods of time and lift and load heavy items, which 
put a strain on his back.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Applying the legal criteria above, the Board notes that, at 
the veteran's pre-enlistment examination in August 1997, 
examination of his spine revealed scoliosis.  Thus, the 
veteran's scoliosis disability was "noted" when he entered 
active duty, and the presumption of soundness does not apply.  

In this regard, the Board notes that, if a pre-existing 
disability is noted upon entry into service, the veteran 
cannot bring a claim for service connection for that 
disability, but the veteran may bring a claim for aggravation 
of that disability.  In that case, 38 U.S.C.A. § 1153 applies 
and the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

The veteran was afforded a VA examination in July 2004 in 
order to determine whether his pre-existing scoliosis 
disability was aggravated by military service.  After 
reviewing the claims file and examining the veteran, the July 
2004 VA examiner opined that it is not likely that the 
veteran's service aggravated his scoliosis beyond natural 
progression of the disease.  However, the probative value of 
the VA examiner's opinion is in question because he did not 
provide a rationale in support of his opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

In this context, the Board notes that the veteran's service 
treatment records contain a November 1997 clinical record 
which reflects that an X-ray of the veteran's spine revealed 
a 47 degree thoracolumbar curve.  A February 2003 treatment 
record reflects that an X-ray of the veteran's spine revealed 
45 degree dextroscoliosis.  The November 1997 and February 
2003 treatment records are competent evidence of the 
veteran's scoliosis at entrance into his first period of 
active duty and during his second period of active duty, 
respectively, and this evidence shows a slight increase in 
the curvature of the veteran's spine.  However, the July 2004 
VA opinion did not address this evidence.  

The July 2004 examiner also diagnosed the veteran with dorsal 
lumbar strain, which he opined was a separate condition from 
the veteran's scoliosis.  However, an April 2005 VA treatment 
record contains a diagnosis of back pain in the thoracic 
area, which was determined to be related to the veteran's 
scoliosis.  

Based on the foregoing, the Board finds a remand is necessary 
in order to obtain a medical examination and opinion that is 
supported by a complete rationale and addresses all pertinent 
evidence of record.  

The veteran is also seeking entitlement to service connection 
for a respiratory disorder as secondary to scoliosis.  The 
claim for service connection for a respiratory disorder is 
intertwined with the issue of entitlement to service 
connection for scoliosis and thus, will be remanded pending 
resolution of the veteran's claim for service connection for 
scoliosis.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

B.  Depression and PTSD

The veteran has been variously diagnosed with an anxiety 
disorder, adjustment disorder with depressed mood, and 
schizoaffective disorder.  See VA outpatient treatment 
records dated December 2003 to September 2007.  No medical 
professional has ever related his current diagnoses to his 
military service.  The veteran also had positive screening 
results for PTSD on outpatient treatment in 2005 and 2006.  
At his hearing, he described in detail his various stressors.  
Further development is in order.   

The veteran's service treatment records show that, in January 
2001, the veteran was seen at the Bennett Mental Health 
Clinic at Fort Hood, Texas.  The circumstances surrounding 
the veteran's visit are not indicated in the treatment record 
but the record reflects that mental health records were 
maintained at that facility until they were retired.  The 
evidentiary record does not contain any mental health 
treatment records for the veteran in January 2001 and the 
record does not reflect that the RO attempted to obtain these 
records.  Therefore, on remand, the RO will be requested to 
obtain these records.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.	Conduct a search to obtain mental 
health records from the Bennett Mental 
Health Clinic, 4th Infantry Division, at 
Fort Hood, Texas, in January 2001.  If 
additional information is needed to 
identify these records, the veteran 
should be contacted and requested to 
provide additional identifying 
information.  If such records are not 
available or there is no documentation 
of treatment, a formal memorandum of 
unavailability must be added to the 
claims file, and the veteran informed 
in writing.  

2.	All appropriate stressor development 
should be accomplished.  If applicable, 
contact U.S. Army and Joint Services 
Records Research Center to obtain a 
report clearly and explicitly 
addressing whether or not available 
official documents corroborate the 
veteran's claimed stressors.  If 
further information is needed, the 
veteran should be contacted for 
details.  

3.	The veteran should be scheduled for a 
VA examination in order to determine 
the nature and extent of any 
psychiatric disorder(s) found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review is 
accomplished.  A rationale should be 
provided for any opinion offered.  The 
examiner should be provided with any 
verified stressor(s).  

a.	The examiner is to be provided a 
list of the verified stressor(s) 
and is requested to provide an 
opinion as to whether it is more 
likely than not (i.e., to a degree 
of probability greater than 50 
percent), at least as likely as 
not (i.e., a probability of 50 
percent), or less than likely 
(i.e., a probability of less than 
50 percent) that any currently 
diagnosed psychiatric disorder is 
causally related the veteran's 
active military service.  If PTSD 
is found, the examiner should 
identify which verified stressor 
supports such diagnosis.  

b.	Note: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.  

4.	Request a clarifying opinion from the 
orthopedist who conducted the July 2004 
examination or if that individual is 
unavailable, schedule the veteran for a 
VA examination to determine whether his 
pre-existing scoliosis was aggravated 
by military service.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.  A rationale should be 
provided for any opinion offered.  The 
examiner should be asked to respond to 
the following questions:

a.	Did the veteran's pre-existing 
scoliosis permanently increase in 
severity during active service?  
If there was a measureable 
increase in severity, opine as to 
whether the permanent increase in 
severity was due to the natural 
progression of the disability.  

b.	In answering the foregoing, please 
address the increase in the 
curvature of the veteran's spine 
as shown by the November 1997 and 
February 2003 treatment records, 
as well as the April 2005 VA 
treatment record.  

5.	Thereafter, any additional, necessary 
development should be completed and the 
issues on appeal should be 
readjudicated, including the issue of 
entitlement to service connection for a 
respiratory disorder as secondary to 
scoliosis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


